Citation Nr: 0721945	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for large cell 
lymphoma, including due to ionizing radiation.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and December 2004 decisions 
of the of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In March 2007, the veteran and 
his wife testified at a hearing before the undersigned.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In June 2007, the veteran's representative submitted 
additional evidence and waived review of the evidence by the 
RO.  38 C.F.R. § 20.1304.  A review of the claims files shows 
that the veteran's representative, at the March 2007 hearing 
and in a May 2007 statement, raised a claim of entitlement to 
service connection for lung cancer, including as secondary to 
smoking caused by his psychiatric disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  In fact, it was the subject of a final and 
unappealed February 2006 rating decision.  Accordingly, this 
application to reopen is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  Large cell lymphoma was not present in-service or 
manifested for many years thereafter, and was not caused by 
in-service exposure to ionizing radiation.

2.  The preponderance of the competent evidence is against 
finding that the veteran has PTSD.


CONCLUSIONS OF LAW

1.  Large cell lymphoma was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2006).

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2004 and 
April 2004, prior to the decision that denied service 
connection for large cell lymphoma, and in October 2004, 
prior to the decision that denied service connection PTSD, 
along with the subsequent notices provided in November 2005 
and March 2006 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  Likewise, the written notice provided in March 2006 
provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Next, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
RO and/or the veteran has obtained and associated with the 
claims files the appellant's service medical records, service 
personnel records, information from the Dictionary of 
American Fighting Ships about the USS St. George, maps, 
Report of Changes, Muster Roll, and other information about 
and/or obtained from the USS St. George as well as all 
available and identified post-service medical records, 
including his records and/or letters from the VA Central 
Texas Health Care System, Lawrence Canning, M.D., and Stephen 
L. Mark, M.D..  As to the claim for PTSD, the veteran was 
also afforded a VA examination in July 2005.  

Similarly, via the February 2004 radiation exposure statement 
obtained from the veteran and the service medical records and 
service personnel records obtained from the National 
Personnel Records Center (NPRC), VA has fully complied with 
the laws and regulations governing the development of 
radiation claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.311.

There is no pertinent evidence which is not currently part of 
the claims files.  In fact, in January 2004, February 2004, 
May 2004, and April 2006 the veteran notified VA that he had 
no other evidence to file in support of his appeal.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007) (the United States Court of Appeals for Veterans Claims 
(Court) held that if, after VA provides a content-compliant 
VCAA notice, the claimant informs VA that there is no further 
evidence to submit, the failure by VA to conduct a subsequent 
readjudication is not prejudicial).  

The Board recognizes that the veteran was not provided a VA 
examination to obtain medical opinion evidence as to the 
origins of his large cell lymphoma.  In this regard, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) and noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that his large 
cell lymphoma was caused by his military service, including 
his exposure to ionizing radiation while serving on the USS 
St. George in the waters off of Japan at the end of World War 
II and/or while serving on the USS St. George during 
Operation TRINITY in 1945.  As will be more fully explained 
below, his service medical records are silent for any 
complaints or clinical findings pertaining to lymphoma or 
radiation exposure and there is no evidence of large cell 
lymphoma for almost six decades following his 1945 separation 
from service.  For these reasons, the Board finds that a 
medical opinion is not necessary to decide this claim, in 
that any such opinion could not establish the existence of 
the claimed in-service injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims. 

The Claims

The veteran claims that his large cell lymphoma was caused by 
his exposure to radiation while serving on the USS St. George 
in the waters off of Japan at the end of World War II and/or 
while serving on the USS St. George during Operation TRINITY 
in 1945.  As to PTSD, it is alleged the veteran has PTSD due 
to serving aboard the USS St. George during typhoons in 1945.  
It is also requested that the veteran be afforded the benefit 
of the doubt.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Large Cell Lymphoma

Service connection for a radiogenic disease may be 
established in one of three ways.  First, inasmuch as 
statutory and regulatory provisions regarding service 
connection for radiogenic diseases do not operate to exclude 
the traditional (direct incurrence) approach, service 
connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Other 
specifically enumerated disorders, including malignant 
tumors, will be presumed to have been incurred in service if 
they are manifested to a compensable degree within the first 
year following separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of the specifically enumerated 
cancers, it will be presumed that the cancer was incurred in-
service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed one of the 
specifically enumerated diseases within a period specified 
for each by law, then his claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in-service.  38 
C.F.R. § 3.311.

As to the first method of establishing service connection, 
the Board notes that service medical records, including the 
November 1945 separation examination, were negative for 
complaints, diagnoses, or treatment related to lymphoma.  

Post-service, while the record includes VA treatment records 
showing the veteran's complaints and/or treatment for 
enlarged lymph nodes starting in July 2001, the first 
diagnosis of lymphoma is not found in the record until 
September 2001.  See VA treatment records dating from January 
2001 to April 2005; private treatment records from Dr. 
Canning dated from September 2001 to January 2004.

In a September 2004 letter to Dr. Canning, prepared by the 
veteran's representative, posing "yes" or "no" questions, 
Dr. Canning's responses indicated that lymphoma "may be 
associated . . . with radiation exposure," "lymphoma slowly 
develops over a long period after exposure to radiation," 
and lymphoma "may be" an associated risk from exposure to 
uranium.  The Board finds these "opinions" to be too 
speculative to act as credible medical evidence of a link 
between the veteran's current large cell lymphoma and 
military service.  See Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus); See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  In addition, as the September 
2004 "opinion" was limited to a set of responses offered by 
the physician to questions posed by the veteran's 
representative, the probative value of that opinion in low 
because of the lack of detail of the opinion or any 
indication as to the thoroughness of the review which went 
into offering the responses.  Prejean v. West, 13 Vet. App. 
444 (2000).   

Therefore, the Board finds that the record is negative for 
any credible medical opinion relating the veteran's large 
cell lymphoma to military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein); 38 C.F.R. § 3.303.  

In addition, given the length of time between the veteran's 
separation from military service in 1945 and first being 
diagnosed with large cell lymphoma in 2001 there is no 
competent evidence of a continuity of symptomatology.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.).  

The presumptions found at 38 C.F.R. §§ 3.307, 3.309 also do 
not help the veteran because the record does not show his 
being diagnosed with one of the presumptive disorders within 
one year of his 1945 separation from active duty.

As to the second method of establishing service connection, 
the Board notes that the presumptions afforded veterans under 
38 C.F.R. § 3.309(d) apply to this veteran because it lists 
lymphomas (except Hodgkin's disease) as one of the 
specifically enumerated disease processes.  Accordingly, the 
question for the Board to next consider is whether the 
veteran participated in a "radiation-risk activity" while 
in military service.  

In this regard, recognized radiation-risk activities are as 
follows: onsite participation in atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki 
between certain dates; internment as a prisoner of war in 
Japan during World War II with opportunity for exposure to 
ionizing radiation; and certain service in one of three 
gaseous diffusion plants.  38 C.F.R. § 3.309(d).

The term "onsite participation" is thereafter defined to 
include, among other things, the following:

(A) During the official operational 
period of an atmospheric nuclear test, 
presence at the test site, or performance 
of official military duties in connection 
with ships, aircraft or other equipment 
used in direct support of the nuclear 
test.

(B) During the six month period following 
the official operational period of an 
atmospheric nuclear test, presence at the 
test site or other test staging area to 
perform official military duties in 
connection with completion of projects 
related to the nuclear test including 
decontamination of equipment used during 
the nuclear test . . .

(D)  Assignment to official military 
duties at Naval Shipyards involving the 
decontamination of ships that 
participated in Operation Crossroads. 

For tests conducted by the United States, the term 
"operational period" means, among other things, the 
following:

(I) For Operation TRINITY the period 
July 16, 1945, to August 6, 1945 . . .

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" is thereafter defined as follows: 

official military duties within 10 miles 
of the city limits of either Hiroshima or 
Nagasaki, Japan, which were required to 
perform or support military occupation 
functions such as occupation of 
territory, control of the population, 
stabilization of the government, 
demilitarization of the Japanese 
military, rehabilitation of the 
infrastructure or deactivation and 
conversion of war plants or materials.

With the above criteria in mind, service personnel records 
corroborate the veteran's claim that he was stationed on the 
USS St. George from July 29, 1945, to October 1, 1945.  
Moreover, they show that the USS St. George participated in 
the occupation of Wakaya Hunshu, Japan from September 1945 to 
October 1945.

However, service medical records are negative for any 
evidence of exposure to ionizing radiation and/or a dose 
estimate.  Moreover, evidence obtained by the veteran and/or 
the RO shows that Wakaya Hunshu, Japan was more than 100 
miles from Hiroshima, Japan and even further away from 
Nagasaki, Japan.  Additionally, the veteran does not claim 
and the record does not show that the claimant ever left his 
ship while it was docked in Wakaya Hunshu, Japan and traveled 
to within 10 miles of Hiroshima or Nagasaki.  Furthermore, 
the excerpts from the Dictionary of American Fighting Ships 
filed by the claimant shows that the USS St. George was in 
dry dock in Guan from July 12, 1945, to August 21, 1945, and 
therefore, notwithstanding the veteran's claims to the 
contrary, it would have been impossible for his ship to have 
participated in Operation TRINITY which took place from 
July 16, 1945, to August 6, 1945.

Given the above, the Board finds that the veteran does not 
meet the criteria for in-service participation in a 
"radiation-risk activity" as defined by 38 U.S.C.A. 
§ 3.309(d)(3)(ii)(A).  Accordingly, entitlement to service 
connection for great cell lymphoma must also be denied under 
the second method of entitlement.  38 C.F.R. § 3.309(d).

As to the third method of establishing service connection, 38 
C.F.R. § 3.311 provides special procedures for evidentiary 
development and adjudication of a claim when the veteran 
either presents medical evidence of having one of the 
specifically enumerated diseases (i.e., a "radiogenic 
disease") or when he presents scientific evidence that a 
current disability is related to ionizing radiation exposure.  
38 C.F.R. § 3.311(b).  

For purposes of 38 C.F.R. § 3.311, the specifically 
enumerated diseases include, among other things, lymphomas 
other than Hodgkin's disease.  38 C.F.R. § 3.311(b)(2).

The Board notes, however, that while the veteran has a 
radiogenic disease that 38 C.F.R. § 3.311 does not create a 
presumption of service connection.  Rather, as reported 
above, it merely provides special procedures for evidentiary 
development and adjudication of a claim.  Implicit in the 
regulation is the requirement for evidence of a medical nexus 
between the exposure to the ionizing radiation and the 
current disability.

As noted above, the veteran claimed he was exposed to 
ionizing radiation while serving on the USS St. George in the 
waters off of Japan at the end of World War II and/or while 
serving on the USS St. George during Operation TRINITY in 
1945.  Furthermore, service personnel records document the 
fact that the veteran was stationed on the USS St. George 
from July 29, 1945, to October 1, 1945, and the USS St. 
George participated in the occupation of Wakaya Hunshu, Japan 
from September 1945 to October 1945.

However, as reported above, service medical records were 
negative for any evidence of exposure to ionizing radiation 
and/or dose estimates.  Moreover, service personnel records, 
maps, the War Diary obtained from the USS St. George, and the 
information found in the Dictionary of American Fighting 
Ships show that during the time the veteran was stationed on 
the USS St. George it never came within 100 miles of 
Hiroshima or Nagasaki, Japan and during Operation TRINITY the 
ship was in dry dock in Guam.  Furthermore, the veteran does 
not claim and the record does not show that the claimant ever 
left his ship while it was docked in Wakaya Hunshu, Japan and 
traveled to Hiroshima or Nagasaki.

Given the above, the Board finds that the objective evidence 
of record does not show that the veteran was exposed to 
ionizing radiation while in military service.  Therefore, 
because the veteran had no verified in-service exposure to 
ionizing radiation, the Board finds that adjudication of this 
issue may go forward without a referral to the Under 
Secretary for Benefits to determine whether there is a 
reasonable possibility that this disease was incurred in-
service.  38 C.F.R. § 3.311.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  
Accordingly, entitlement to service connection for large cell 
lymphoma must also be denied under the third method of 
entitlement because the preponderance of the competent 
evidence is against finding a nexus between this disability 
and any in-service exposure to ionizing radiation.  38 C.F.R. 
§ 3.311.

In light of the foregoing, entitlement to service connection 
for large cell lymphoma is denied.  

PTSD

A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

With the above criteria in mind, the Board will first see if 
the record contains a credible diagnosis of PTSD.  38 C.F.R. 
§ 3.304(f).  

In this regard, in letters dated in December 2004, February 
2005, May 2005, and April 2007 Dr. Mark diagnosed the veteran 
with PTSD and opined that the PTSD was caused by "three 
consecutive typhoons involved intense fear or horror" and 
"being told about the Kamikaze attack on the USS St. George 
with crew members getting killed."  See December 2004 
letter.  In his second, third, and fourth letters Dr. Mark 
reentered the fact that his diagnosis was based on a review 
of the record on appeal.  Moreover, in the second letter, he 
reported that his diagnosis was in accordance with DSM IV.  
In the third letter, he also clarified his first letter by 
saying that the three typhoons he was referring to at that 
time took place of September 17, 1945, October 4, 1945, and 
October 9, 1945.  Lastly, in the fourth letter, he once again 
opined that the veteran's PTSD was caused by "three 
consecutive typhoons."  In the fourth letter Dr. Mark also 
opined that VA treatment records show he was treated for PTSD 
on December 28, 2004.

On the other hand, at the July 2005 VA examination which was 
held for the express purpose of ascertaining if the veteran 
had PTSD, it was opined by the psychiatrist after a review of 
the record on appeal and an examination of the veteran that 
he did not meet the DSM IV criteria for PTSD.  

Moreover, while VA treatment records starting in December 
2004 show the veteran's complaints and/or treatment for 
depression, and a December 28, 2004, VA treatment record 
includes the appellant's claim that he is still living World 
War II, they are negative for a diagnosis of PTSD.

As to the alleged diagnosis of PTSD, the Board notes that the 
July 2005 VA opinion was based on a review of the entire 
record on appeal, including the service medical records and 
post-service medical records and the first three opinions 
provided by Dr. Mark with numerous specific and accurate 
references to the relevant in-service and post-service 
medical evidence that supported its conclusion.  On the other 
hand, while Dr. Mark relied on the fact that the veteran was 
in three typhoons while serving on the USS St. George 
(September 17, 1945, October 4, 1945, and October 9, 1945) as 
the cause for his PTSD, the Summary of Service found in the 
veteran's personnel records clearly shows he only served on 
the USS St. George until October 1, 1945, and therefore was 
not present for two out of these three typhoons.  

(Parenthetically, the Board notes that the veteran's 
representative filed with VA a November 1, 1945, document 
entitled "Report of Changes" from the USS St. George which 
lists the veteran's name.  However, this document also shows 
the veteran's name being followed by the notation "(n)," 
the Summary of Service found in the veteran's personnel 
records clearly shows he only served on the USS St. George 
until October 1, 1945, yet other service personnel records 
show he was transferred to a receiving station for separation 
by October 6, 1945, and yet other service personnel records 
show he was separated from military service on November 1, 
1945.  Given the above, the Board is of the opinion that the 
"(n)" stands for not present or words to that effect.  
Therefore, all this document shows is what is already 
established by the record - that the veteran was no longer 
stationed on the USS St. George in November 1945.)   

Furthermore, notwithstanding Dr. Mark's claims to the 
contrary, all the veteran's VA treatment records, including 
the treatment records from December 28, 2004, are negative 
for a diagnosis of PTSD.  As reported above, VA treatment 
records from December 28, 2004, show complaints and treatment 
for depression.

Therefore, the Board affords more evidentry weight to the 
July 2005 VA medical opinion that the veteran does not have a 
diagnosis of PTSD than those provided by Dr. Mark.  Evans, 
supra.  Accordingly, because the record does not contain a 
credible diagnosis of PTSD, the claim of entitlement to 
service connection for PTSD must be denied.  38 C.F.R. 
§ 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's, his wife's, and his 
representative's statements to the RO, the claimant's 
statements to his VA and private physicians, or the personal 
hearing testimony.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the diagnoses or origins of a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements, addressing the diagnoses and/or 
origins of the veteran's disabilities, are not probative 
evidence as to the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Service connection for large cell lymphoma, including due to 
ionizing radiation, is denied.

Service connection for PTSD is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


